DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 12 in the reply filed on 4/24/2021 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.

Claim Rejections - 35 USC § 112
Claims 1-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “fiber powder” is indefinite.  It is unclear whether the claims are for a fiber or a powder.  For the purposes of applying prior art, the claims are being interpreted as a powder.  

Claims 3 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 
Claims 3 and 12 recite the limitation "the fiber weight" in claims 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 2 are for a powder.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al. (JP 2007-041496).
Regarding claims 1 and 5-7:  Kinoshita et al. teach a powder made from a polyester fibers that possess the claimed particle size limitations [Example 1; Claim 9].
Regarding claim 2:  Since Kinoshita et al. teach a very narrow range of particle sizes [Example 1], the value of claim 2 is satisfied.
Regarding claims 3 and 12:  Since the composition is the same as claimed and disclosed in the specification, a powder produced from a polyester fiber, the claimed extractable content is present in Kinoshita et al.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the 
Regarding claim 4:  The skilled artisan would immediately envisage the claimed water content in the powder of Kinoshita et al.  The claimed range is very broad, and a water content of 50 wt% would no longer be considered a powder.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loyen et al. (2011/0052649).
Regarding claims 1, 2 and 5-7:  Loyen et al. teach a polyamide powder with a D50=15.6, D10=7.6, and D90=26.2 (Example 4).  Other examples of Loyen et al. also meet the particle limitations of claims 1 and 2.
Regarding claims 3 and 12:  Since the composition is the same as claimed, the claimed extractable content is present in Loyen et al.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 
Regarding claim 4:  The skilled artisan would immediately envisage the claimed water content in the powder of Loyen et al.  The claimed range is very broad, and a water content of 50 wt% would no longer be considered a powder.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763